Citation Nr: 1146358	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent evaluation for the Veteran's service-connected left ankle disability.  A November 2009 rating decision increased the rating to 20 percent, effective from October 10, 2007 (the date of the Veteran's claim for increase).

In August 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Board has determined that additional development is required before the claim on appeal may be finally adjudicated.  Specifically, at his August 2011 hearing, the Veteran testified that his left ankle disability has progressively worsened.  He stated that he has increasing pain with every movement, and that some of his prescribed pain medications for the chronic ankle pain are so strong that he is unable to take them because of his job.  He reported that he is limited in his left ankle range of motion.  He stated that he experiences spasms that affect his whole left leg, and that he uses a cane to ambulate at home.  The Veteran also testified that he sometimes utilizes a brace because of the ankle movement and popping.  

The Veteran's left ankle disability has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for malunion of the tibia and fibula with moderate knee or ankle disability.  To warrant the next higher rating of 30 percent, the evidence must demonstrate marked knee or ankle disability.  To warrant a 40 percent rating, the record must demonstrate nonunion of the tibia and fibula with loose motion requiring a brace.  Id.   

Alternatively, the Veteran could be assigned an increased 30 percent rating under 38 C.F.R. §  4.71a, Code 5270, if the left ankle disability is manifested by ankylosis in plantar  flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  

The Veteran's last examination to evaluate his left ankle disability was conducted in November 2009.  Per his hearing testimony, his symptoms have worsened since that time.  When the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

Finally, the Veteran has reported he receives ongoing VA treatment.  Specifically, he testified that he was seen by VA in August 2011.  The most recent records of VA treatment associated with the claims file are dated in February 2011.  Updated treatment records are pertinent evidence, and must be secured; any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

2. Thereafter, the RO should then arrange for the Veteran to be examined by an orthopedic specialist to determine the current severity of his service-connected left ankle disability, and its impact on his ability to function.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  A complete history should be elicited and any indicated studies should be completed.  All symptoms of/clinical findings associated with the left ankle disability should be described in detail.  

The examiner should discuss specifically whether the Veteran's left ankle is manifested by marked disability; or whether the ankle brace is needed due to nonunion of the tibia and fibula with loose motion.  

Additionally the examiner should note whether or not there is ankylosis of the Veteran's left ankle and the position of ankylosis, i.e., whether the ankle is ankylosed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.

Thereafter, the RO should readjudicate the Veteran's claim.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


